DETAILED ACTION
1. Applicant's response, filed 5 January 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 January 2022 has been entered.
 
Claim Status
4. Claims 5, 14-15 and 17-20 are cancelled.
Claims 1-4, 6-13 and 16 are currently pending and under examination herein.
Claims 1-4, 6-13 and 16 are rejected.

Claim Objections
5. The objection to claim 1 is withdrawn in view of the claim amendments filed 5 January 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6. Claims 1-4, 6-13 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions are necessitated by claim amendment.
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to one or more categories of judicial exception: 
Claim 1 recites generating an expression matrix of the two or more biological samples, the expression matrix being derived from the signal intensity values of the expression data of each individual biological sample and having dimensions representative of the two or more genes and the two or more of biological samples; generating a joint expression matrix from the expression matrix, the joint expression matrix having a co-expression probability element between every two genes of the two or more genes for the two or more biological samples; normalizing rows of the joint expression matrix to generate a conditional expression matrix; and identifying a distinguishing row of the conditional expression matrix based on a highest magnitude of a row vector in the distinguishing row. 
Claim 3 recites the expression matrix is spiked by a constant.
Claim 4 recites the expression distinguisher has a normalized signal intensity of one in the conditional expression matrix.
Claim 6 recites re-centering the conditional expression matrix based on the distinguishing row to generate a re-centered conditional expression matrix.
Claim 7 recites identifying a second distinguishing row based on a highest magnitude of a row vector from the re-centered conditional expression matrix.
Claim 8 recites where additional distinguishing rows are identified based on having a highest magnitude of orthogonal projection with another row of the re-centered conditional expression matrix and is determined via:                     
                        
                            
                                u
                            
                            ⃑
                        
                        -
                        
                            
                                
                                    
                                        u
                                    
                                    ⃑
                                
                                ∙
                                
                                    
                                        v
                                    
                                    ⃑
                                
                            
                            
                                
                                    
                                        v
                                    
                                    ⃑
                                
                                ∙
                                
                                    
                                        v
                                    
                                    ⃑
                                
                            
                        
                        ∙
                        
                            
                                v
                            
                            ⃑
                        
                    
                 wherein                     
                        
                            
                                u
                            
                            ⃑
                        
                    
                 is a potential expression distinguisher and                     
                        
                            
                                v
                            
                            ⃑
                        
                    
                 is a previous potential expression distinguisher.
Claim 9 recites ranking all distinguishing rows based upon their distances from each other distinguishing row.
Claim 10 recites generating an expression matrix from the signal intensities of the expression data and having dimensions representative of each gene and each individual biological sample, eliminating a subset of the two or more genes in the intensity matrix, wherein the subset comprises individual genes having an outlier signal intensity in the respective expression data of an individual biological sample, the outlier signal intensity deviating from signal intensities relative to other biological samples in the two or more biological samples, to generate an adjusted expression matrix; generating a conditional expression matrix,                     
                        
                            
                                Q
                            
                            -
                        
                    
                , of size g x g from the expression matrix, wherein an element,                     
                        
                            
                                
                                    
                                        Q
                                    
                                    -
                                
                            
                            
                                i
                                ,
                                j
                            
                        
                    
                , of the gene-gene conditional expression matrix is:                     
                        
                            
                                
                                    
                                        Q
                                    
                                    -
                                
                            
                            
                                i
                                ,
                                j
                            
                        
                        =
                        P
                        r
                        
                            
                                
                                    
                                        
                                            
                                                f
                                            
                                            
                                                2
                                            
                                        
                                        =
                                        i
                                    
                                
                                
                                    
                                        f
                                    
                                    
                                        1
                                    
                                
                                =
                                j
                            
                        
                    
                 wherein i and j denote genes of two fragments f1 and f2; normalizing rows of the joint expression matrix to generate a conditional expression matrix; determining a first gene expression distinguisher based on the highest magnitude row of the conditional expression matrix; re-centering the conditional expression matrix to generate a re-centered conditional expression matrix; determining a second gene expression distinguisher based on the highest magnitude row of the re-centered conditional expression matrix; determining two or more subsequent gene expression distinguishers based on respective highest magnitude orthogonal projections of each rows of the re-centered conditional expression matrix with another row of the re-centered conditional expression matrix; and generating an output that the genes associated with highest magnitude rows are the gene expression distinguishers.
Claim 12 recites identifying a preset number of gene expression distinguishers.
Claim 16 recites that the gene expression distinguishers distinguish between cells of the mix of cell types.
These recitations are similar to the concepts of collecting information, analyzing it and displaying certain results of the collection and analysis in Electric Power Group, LLC, v. Alstom (830 F.3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016)), organizing and manipulating information through mathematical correlations in Digitech Image Techs., LLC v Electronics for Imaging, Inc. (758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)) and comparing information regarding a sample or test to a control or target data in Univ. of Utah Research Found. v. Ambry Genetics Corp. (774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014)) and Association for Molecular Pathology v. USPTO (689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)) that the courts have identified as concepts that can be practically performed in the human mind or mathematical relationships. Specifically, the steps for generating the matrices, manipulating the data in these matrices either by removing rows, re-centering the rows or performing mathematical calculations on the data contained in the matrix, and identifying rows in the matrices based on comparisons of data obtained via mathematical calculations on the information in these rows can be performed by writing out these matrices on paper and carrying out the various manipulations, identifications or calculations with a pen and paper. Therefore, these limitations fall under the “Mental process” grouping of abstract ideas. While claims 1 and 10 recite that the methods are computer implemented methods, there are no additional limitations that indicate that this computer requires anything other than a generic computer environment. Merely reciting that a mental process is being performed in a generic computer environment does not preclude the steps from being performed practically in the human mind or with pen and paper as claimed. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then if falls within the “Mental processes” grouping of abstract ideas. Furthermore, the limitations for the mathematical manipulations that are performed require carrying out mathematical calculations or determining mathematical relationships between data that also fall under the “Mathematical concepts” grouping of abstract ideas. As such, claims 1-4, 6-13 and 16 recite an abstract idea (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception to effect a particular treatment for a condition. Rather, the instant claims recite additional elements that amount to insignificant extra-solution activity or mere instructions to implement the recited judicial exception in a generic computer. Specifically, the claims recite the following additional elements:
Claims 1 and 10 recite implementing the recited method in a computer, acquiring respective expression data of two or more biological samples, the expression data comprising signal intensity values corresponding to a respective two or more genes and displaying on the display device of the computer an indication that an individual gene of the two or more genes associated with the distinguishing row is an expression distinguisher for the two or more biological samples.
Claims 2 and 11 recite receiving a user input defining a threshold value of a deviation of the outlier signal intensity.
Claim 13 recites acquiring expression data from additional biological samples using signal generators specific for the genes associated with highest magnitude rows and not signal generators specific for the subset of the two or more genes.
Claim 16 recites that the biological samples comprise a mix of cell types.
There are no limitations that indicate that the claimed computer requires anything other than a generic computing system. As such, these limitations equate to mere instructions to implement the abstract idea on a generic computer that the courts have stated does not render an abstract idea eligible in Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. The remaining limitations for acquiring data, displaying data or receiving user input equate to limitations of receiving or transmitting information or performing clinical tests to obtain information that the courts have found to be insignificant extra-solution activity in In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989), IP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93 and CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). Because the claims only recite additional elements that equate to insignificant extra-solution activity or mere instructions to implement the abstract idea on a generic computer, the claims do not integrate the recited judicial exception into a practical application. As such, claims 1-4, 6-13 and 16 are directed to an abstract idea (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to insignificant extra-solution activity or well-understood, routine and conventional activity. The instant claims recite the following additional elements:
Claims 1 and 10 recite implementing the recited method in a computer, acquiring respective expression data of two or more of biological samples, the expression data comprising signal intensity values corresponding to a respective two or more genes and displaying on the display device of the computer an indication that an individual gene of the two or more genes associated with the distinguishing row is an expression distinguisher for the two or more biological samples.
Claims 2 and 11 recite receiving a user input defining a threshold value of the deviation of the outlier signal intensity.
Claim 13 recites acquiring expression data from additional biological samples using signal generators specific for the genes associated with highest magnitude rows and not signal generators specific for the subset of the two or more genes.
Claim 16 recites that the biological samples comprise a mix of cell types.
As discussed above, there are no additional limitations to indicate that the claimed computer requires anything other than a generic computer to carry out the recited abstract idea in the claims. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. As also discussed above, limitations for receiving and transmitting information or performing clinical tests to obtain information that the courts have found to be insignificant extra-solution activity in In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989), IP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93 and CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). Furthermore, the courts have found that acquiring data, receiving data and transmitting data are well-understood, routine and conventional functions in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Furthermore, the use of signal generators to measure gene expression values is well-understood, routine and conventional in the art, as evidenced by Parmigiani et al. ( The analysis of gene expression data: an overview of methods and software. The analysis of gene expression data, 2003, pgs. 1-45). Parmigiani et al. discloses a review of microarray technologies for analysis of gene expression data (pg. 2, para. 2). Parmigiani et al. discloses that there are several commercially available microarray technologies that detect signal intensities to determine gene expression (pg. 2, para. 2 to pg. 4, para. 2; Table 1.1; pg. 12, para. 3). Parmigiani et al. also discloses that there are several available database servers available for storing such microarray generated gene expression data (pg. 9, para. 3 to pg. 10, para. 2). Therefore, the use of micro array technologies coupled with accessible data storage technology is well-understood, routine and conventional. The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 1-4, 6-13 and 16 are not patent eligible.

Response to Arguments
7. Applicant's arguments filed 5 January 2022 have been fully considered but they are not persuasive. Applicant asserts that the claims are directed to an improvement in the measurement of expression distinguishers from two or more biological samples because they discern key expression features that are indicative of cell types without the need for user input to manually identify expression distinguishers and compensates for limitations of experimentally separating homogenous cell populations from mixed tissues (pg. 6, paras. 2-5 of Applicant’s Remarks). This argument is not persuasive.
MPEP 2106.05(a) sets forth:
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016).

It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.
The broadest reasonable interpretation of “acquiring expression data” in a computer implemented method is a step of merely receiving data via generic computer components. The courts have found that merely adding generic computer components to perform a method is insufficient for demonstrating that a claim recites an improvement to technology. Furthermore, Applicant has not provided any indication of a technical explanation of the improvement to technology and how this improvement is provided by one or more additional elements in the claim, either alone or in combination with the recited judicial exception.   

Conclusion
8. No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
E-mail Communications Authorization
9. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/Primary Examiner, Art Unit 1631